Exhibit 10.1

 

CORESITE REALTY CORPORATION AND CORESITE, L.P.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

(As Amended and Restated on May 22, 2013)

 

ARTICLE 1

PURPOSE

 

The purpose of the Coresite Realty Corporation and Coresite, L.P. 2010 Equity
Incentive Award Plan (the “Plan”) is to promote the success and enhance the
value of Coresite Realty Corporation, Inc., a Maryland corporation (the
“Company”), and Coresite, L.P., a Delaware limited partnership (the
“Partnership”), by linking the personal interests of the members of the Board,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders. The Plan is further intended to
provide flexibility to the Company and the Partnership in their ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s and the Partnership’s operations is largely dependent.

 

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1                               “Administrator” means the entity or person
that conducts the general administration of the Plan as provided herein. With
reference to the administration of the Plan with respect to Awards granted to
Independent Directors, the term “Administrator” shall refer to the Board. With
reference to the administration of the Plan with respect to any other Award, the
term “Administrator” shall refer to the Committee unless the Board has assumed
the authority for administration of the Plan generally as provided in
Section 11.1 hereof. With reference to the duties of the Committee under the
Plan which have been delegated to one or more persons pursuant to Section 11.5
hereof, the term “Administrator” shall refer to such person(s) unless the
Committee or the Board has revoked such delegation.

 

2.2                               “Applicable Accounting Standards” shall mean
Generally Accepted Accounting Principles in the United States, International
Financial Reporting Standards or such other accounting principles or standards
as may apply to the Company’s financial statements under United States federal
securities laws from time to time.

 

2.3                               “Award” means an Option, a Restricted Stock
award, a Stock Appreciation Right award, a Dividend Equivalents award, a Stock
Payment award, a Restricted Stock Unit award, or an Other Incentive Award
granted to a Participant pursuant to the Plan.

 

2.4                               “Award Agreement” means any written agreement,
contract, or other instrument or document evidencing an Award, including through
electronic medium.

 

2.5                               “Board” means the Board of Directors of the
Company.

 

2.6                               “Change in Control” means and includes each of
the following:

 

(a)                                 A transaction or series of transactions
(other than an offering of Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in
Sections 13(d)

 

1

--------------------------------------------------------------------------------


 

and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.6(a) or Section 2.6(c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company, or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.6(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

 

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2.7                               “Code” means the Internal Revenue Code of
1986, as amended.

 

2.8                               “Committee” means the committee of the Board
described in Article 11.

 

2

--------------------------------------------------------------------------------


 

2.9                               “Company Consultant” means any consultant or
adviser engaged to provide services to the Company or any Company Subsidiary
that qualifies as a consultant under the applicable rules of the Securities and
Exchange Commission for registration of shares on a Form S-8 Registration
Statement.

 

2.10                        “Company Employee” means any officer or other
employee (as defined in accordance with Section 3401(c) of the Code) of the
Company or of any Company Subsidiary.

 

2.11                        “Company Subsidiary” means (a) any “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code and any
applicable regulations promulgated thereunder, (b) any other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company, or (c) any partnership or limited
liability company of which 50% or more of the capital and profits interest is
owned, directly or indirectly, by the Company or by one or more Company
Subsidiaries or by the Company and one or more Company Subsidiaries; provided,
however, that “Company Subsidiary” shall not include the Partnership or any
Partnership Subsidiary.

 

2.12                        “Consultant” means any Company Consultant or any
Partnership Consultant.

 

2.13                        “Covered Employee” means any Company Employee who
is, or could become, a “covered employee” as that term is defined for purposes
of Section 162(m)(3) of the Code or any successor provision.

 

2.14                        “Director” means a member of the Board, or as
applicable a member of the board of directors of a Subsidiary.

 

2.15                        “Disability” means “disability,” as such term is
defined in Section 22(e)(3) of the Code.

 

2.16                        “Dividend Equivalents” means a right granted to a
Participant pursuant to Section 8.1 to receive the equivalent value (in cash or
Stock) of dividends paid on Stock.

 

2.17                        “DRO” shall mean a domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended from time to time, or the rules thereunder.

 

2.18                        “Effective Date” has the meaning set forth in
Section 12.1.

 

2.19                        “Eligible Individual” means any person who is an
Employee, a Consultant or a Director, as determined by the Administrator.

 

2.20                        “Employee” means any Company Employee or Partnership
Employee.

 

2.21                        “Equity Restructuring” means a nonreciprocal
transaction between the company and its stockholders, such as a stock dividend,
stock split, spin-off or recapitalization through a large, nonrecurring cash
dividend, that affects the shares of Stock (or other securities of the Company)
or the share price of Stock (or other securities) and causes a change in the per
share value of the Stock underlying outstanding Awards.

 

2.22                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.23                        “Expiration Date” has the meaning set forth in
Section 12.2.

 

2.24                        “Fair Market Value” means, as of any given date, the
fair market value of a share of Stock on the date determined as follows:

 

(a)                                 If the Stock is listed on any
(i) established securities exchange (such as the New York Stock Exchange, the
NASDAQ Global Market and the NASDAQ Global Select Market), (ii) national market
system or (iii) automated quotation system on which the Stock is listed, quoted
or traded, its Fair Market Value shall be the closing sales price for a share of
Stock as quoted on such exchange or system for such date or, if there is no
closing sales price for a share of Stock on the date in question, the closing
sales price for a share of Stock on the last preceding date for

 

3

--------------------------------------------------------------------------------


 

which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

(b)                                 If the Stock is not listed on an established
securities exchange, national market system or automated quotation system, but
the Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a share of Stock on such date,
the high bid and low asked prices for a share of Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

 

(c)                                  If the Stock is neither listed on an
established securities exchange, national market system or automated quotation
system nor regularly quoted by a recognized securities dealer, its Fair Market
Value shall be established by the Administrator in good faith

 

2.25                        “Incentive Stock Option” means an Option that is
intended to be an incentive stock option and meets the requirements of
Section 422 of the Code or any successor provision thereto.

 

2.26                        “Independent Director” means a Director of the
Company who is not an Employee.

 

2.27                        “Misconduct” means the occurrence of any of, but not
limited to, the following: (a) conviction of the Participant of any felony or
any crime involving fraud or dishonesty; (b) the Participant’s participation
(whether by affirmative act or omission) in a fraud, act or dishonesty or other
act of misconduct against the Company, the Partnership or any Subsidiary;
(c) conduct by the Participant which, based upon a good faith and reasonable
factual investigation by the Company (or, if the Participant is an executive
officer, by the Board), demonstrates the Participant’s unfitness to serve;
(d) the Participant’s violation of any statutory or fiduciary duty, or duty of
loyalty owed to the Company and/or the Partnership and/or any Subsidiary;
(e) the Participant’s violation of state or federal law in connection with the
Participant’s performance of his or her job which has an adverse effect on the
Company and/or the Partnership and/or any Subsidiary; and (f) the Participant’s
violation of Company or Partnership policy which has a material adverse effect
on the Company and/or the Partnership and/or any Subsidiary. Notwithstanding the
foregoing, the Participant’s Disability shall not constitute Misconduct as set
forth herein. The determination that a termination is for Misconduct shall be by
the Administrator it its sole and exclusive judgment and discretion.
Notwithstanding the foregoing, if a Participant is a party to an employment or
severance agreement with the Company, the Partnership or any Subsidiary in
effect as of the date of grant of an Award which defines “Misconduct” or “Cause”
or a similar term, “Misconduct” for purposes of the Plan and such Award shall
have the meaning given to such term in such employment or severance agreement.

 

2.28                        “Non-Employee Director” means a Director of the
Company who qualifies as a “Non-Employee Director” as defined in
Rule 16b-3(b)(3) of the Exchange Act, or any successor definition.

 

2.29                        “Non-Qualified Stock Option” means an Option that is
not intended to be or otherwise does not qualify as an Incentive Stock Option.

 

2.30                        “Option” means a right granted to a Participant
pursuant to Article 5 of the Plan to purchase a specified number of shares of
Stock at a specified price during specified time periods. An Option may be
either an Incentive Stock Option or a Non-Qualified Stock Option.

 

2.31                        “Other Incentive Award” means an Award granted or
denominated in cash, Stock or units of Stock pursuant to Section 8.4 hereof or
denominated in other equity interests, including, without limitation, equity
interests of the Partnership, such as partnership profits interests, that are
convertible or exchangeable into Stock.

 

2.32                        “Outside Director” means a Director of the Company
who qualifies as an “outside director” within the meaning of Section 162(m) of
the Code, or any successor provision thereto.

 

4

--------------------------------------------------------------------------------


 

2.33                        “Participant” means any Eligible Individual who, as
a member of the Board, Consultant or Employee, has been granted an Award
pursuant to the Plan.

 

2.34                        “Partnership Agreement” means the Agreement of
Limited Partnership of CoreSite, L.P., as the same may be amended, modified or
restated from time to time.

 

2.35                        “Partnership Consultant” means any consultant or
adviser engaged to provide services to the Partnership or any Partnership
Subsidiary that qualifies as a consultant under the applicable rules of the
Securities and Exchange Commission for registration of shares on a Form S-8
Registration Statement.

 

2.36                        “Partnership Employee” means any officer or other
employee (as defined in accordance with Section 3401(c) of the Code) of the
Partnership or of any Partnership Subsidiary

 

2.37                        “Partnership Subsidiary” means (a) any entity of
which a majority of the outstanding voting stock or voting power is beneficially
owned directly or indirectly by the Partnership, or (b) any partnership or
limited liability company of which 50% or more of the capital and profits
interest is owned, directly or indirectly, by the Partnership or by one or more
Partnership Subsidiaries or by the Partnership and one or more Partnership
Subsidiaries.

 

2.38                        “Performance-Based Award” means an award that is
subject to the attainment of Performance Goals or other specific performance
goals determined appropriate by the Administrator.

 

2.39                        “Performance Criteria” means one or more of the
following criteria that the Administrator selects for an Award for purposes of
establishing the Performance Goal or Performance Goals for a Performance Period:
total shareholder return; funds from operations; cash flows (including, but not
limited to, operating cash flow, free cash flow or cash flow return on capital);
earnings per share; book value per share; operating income (including or
excluding depreciation, amortization, extraordinary items, restructuring charges
or other expenses); revenues; operating margins; return on assets; return on
equity; debt; debt plus equity; market or economic value added; stock price
appreciation; cost control; strategic initiatives; market share; net income;
return on invested capital; improvements in capital structure; or customer
satisfaction, employee satisfaction, services performance, subscriber, cash
management or asset management metrics.

 

2.40                        “Performance Goals” means, for a Performance Period,
the goals established in writing by the Administrator for the Performance Period
based upon the Performance Criteria. Depending on the Performance Criteria used
to establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Subsidiary,
division or other operational unit, or an individual, and may be relative to the
performance of other corporations (including stock market indices).

 

2.41                        “Performance Period” means the one or more periods
of time, which may be of varying and overlapping durations, as the Administrator
may select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to, and the
payment of, a Performance-Based Award.

 

2.42                        “Permitted Transferee” shall mean, with respect to a
Participant, any “family member” of the Participant, as defined under the
instructions to use of the Form S-8 Registration Statement under the Securities
Act, after taking into account any state, federal, local or foreign tax and
securities laws applicable to transferable Awards, or any other transferee
approved by the Administrator.

 

2.43                        “Plan” means this CoreSite Realty Corporation and
CoreSite, L.P. 2010 Equity Incentive Award Plan, as it may be amended from time
to time.

 

5

--------------------------------------------------------------------------------


 

2.44                        “Public Trading Date” means the first date upon
which Stock is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.

 

2.45                        “REIT” means a real estate investment trust within
the meaning of Sections 856 through 860 of the Code.

 

2.46                        “Restricted Stock” means Stock awarded to a
Participant pursuant to Article 6 that is subject to certain restrictions and
may be subject to risk of forfeiture or repurchase.

 

2.47                        “Restricted Stock Unit” means a right to receive a
share of Stock during specified time periods granted pursuant to Section 8.3.

 

2.48                        “Securities Act” means the Securities Act of 1933,
as amended.

 

2.49                        “Stock” means the common stock of the Company and
such other securities of the Company that may be substituted for Stock pursuant
to Article 10.

 

2.50                        “Stock Appreciation Right” means a right granted
pursuant to Article 7 to receive a payment equal to the excess of the Fair
Market Value of a specified number of shares of Stock on the date the Stock
Appreciation Right is exercised over the Fair Market Value of such number of
shares of Stock on the date the Stock Appreciation Right was granted as set
forth in the applicable Award Agreement.

 

2.51                        “Stock Payment” means (a) a payment in the form of
shares of Stock, or (b) an option or other right to purchase shares of Stock, as
part of any bonus, deferred compensation or other arrangement, made in lieu of
all or any portion of the compensation, granted pursuant to Section 8.2.

 

2.52                        “Subsidiary” means any Company Subsidiary or
Partnership Subsidiary.

 

2.53                        “Substitute Award” shall mean an Award granted under
the Plan in connection with a corporate transaction, such as a merger,
combination, consolidation or acquisition of property or stock, in any case,
upon the assumption of, or in substitution for, outstanding equity awards
previously granted by a company or other entity that is a party to such
transaction; provided, however, that in no event shall the term “Substitute
Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option or Stock Appreciation Right.

 

2.54                        “Successor Entity” has the meaning set forth in
Section 2.6.

 

2.55                        “Termination of Consultancy” means the time when the
engagement of a Participant as a Consultant is terminated for any reason, with
or without cause, including, but not by way of limitation, by resignation,
discharge, death or retirement, but excluding: (a) terminations where there is a
simultaneous employment or continuing employment of the Participant by the
Company, the Partnership or any Subsidiary, and (b) terminations where there is
a simultaneous reestablishment of a consulting relationship or continuing
consulting relationship between the Participant and the Company, the Partnership
or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company, the Partnership or
any Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.

 

2.56                        “Termination of Directorship” means the time when a
Participant, if he or she is or becomes an Independent Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Independent
Directors.

 

6

--------------------------------------------------------------------------------


 

2.57                        “Termination of Employment” means the time when the
employee-employer relationship between a Participant and the Company, the
Partnership or any Subsidiary is terminated for any reason, with or without
cause, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability or retirement; but excluding: (a) terminations
where there is a simultaneous reemployment or continuing employment of the
Participant by the Company, the Partnership or any Subsidiary, and
(b) terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company, the Partnership or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.

 

2.58                        “Termination of Service” shall mean the last to
occur of a Participant’s Termination of Consultancy, Termination of Directorship
or Termination of Employment, as applicable. A Participant shall not be deemed
to have a Termination of Service merely because of a change in the capacity in
which the Participant renders service to the Company, the Partnership or any
Subsidiary (i.e., a Participant who is an Employee becomes a Consultant) or a
change in the entity for which the Participant renders such service (i.e., an
Employee of the Company becomes an Employee of the Partnership), unless
following such change in capacity or service the Participant is no longer
serving as an Employee, Independent Director or Consultant.

 

ARTICLE 3

SHARES SUBJECT TO THE PLAN

 

3.1  Number of Shares.

 

(a)                                 Subject to Article 10 and Section 3.1(b),
the aggregate number of shares of Stock which may be issued or transferred
pursuant to Awards under the Plan shall be 6,000,000 shares of Stock. Other
Incentive Awards which are denominated in Partnership units, shall count against
the number of shares of Stock available for issuance under the Plan only to the
extent that such Partnership unit is convertible into shares of Stock and on the
same basis as the conversion ratio applicable to the Partnership unit.

 

(b)                                 If any shares of Stock subject to an Award
are forfeited or expire or such Award is settled for cash (in whole or in part),
the shares of Stock subject to such Award shall, to the extent of such
forfeiture, expiration or cash settlement, again be available for future grants
of Awards under the Plan and shall be added back to the share limit set forth in
this Section 3.1(b) in the same number of shares as were debited from the share
limit in respect of the grant of such Award (as may be adjusted in accordance
with Section 10.1 hereof). Notwithstanding anything to the contrary contained
herein, the following shares shall not be added back to the share limit set
forth in this Section 3.1(b) and will not be available for future grants of
Awards: (i) shares of Stock tendered by a Participant or withheld by the Company
in payment of the exercise price of an Option; (ii) shares of Stock tendered by
the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award; (iii) shares of Stock subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) shares of Stock
purchased on the open market with the cash proceeds from the exercise of
Options. If any shares of Restricted Stock are forfeited by a Participant or
repurchased by the Company pursuant to Article 6 hereof, such shares shall again
be available for the grant of an Award pursuant to the Plan. Notwithstanding the
foregoing, Other Incentive Awards covering units in the Partnership shall, to
the extent such Partnership units are convertible into Stock, reduce the maximum
aggregate number of shares of Stock that may be issued under this Plan, on the
same basis as such Partnership unit is convertible into Stock (i.e., each such
unit shall be treated as an equivalent award of Stock). The payment of Dividend

 

7

--------------------------------------------------------------------------------


 

Equivalents in cash in conjunction with any outstanding Awards shall not be
counted against the shares of Stock available for issuance under the Plan.

 

(c)                                  Substitute Awards shall not reduce the
shares of Stock authorized for grant under the Plan. Additionally, in the event
that a company acquired by the Company, the Partnership or any Subsidiary or
with which the Company, the Partnership or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares of Stock authorized for grant under the Plan; provided, that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not employed by
or providing services to the Company, the Partnership or any Subsidiary
immediately prior to such acquisition or combination.

 

(d)                                 Notwithstanding the provisions of this
Section 3.1, the maximum number of shares that may be issued upon the exercise
of Incentive Stock Options shall equal the aggregate share number stated in
Section 3.1(a), subject to adjustment as provided in Article 10, and no shares
of Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

 

3.2  Stock Distributed.  Any shares of Stock distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Stock, treasury
Stock or Stock purchased on the open market.

 

3.3  Individual Limits.  Awards to Covered Employees shall be subject to the
limits set forth in Section 8.5(d).

 

ARTICLE 4

ELIGIBILITY AND PARTICIPATION

 

4.1  Eligibility.  Each Eligible Individual shall be eligible to be granted one
or more Awards pursuant to the Plan.

 

4.2  Participation.  Subject to the provisions of the Plan, the Administrator
may, from time to time, select from among all Eligible Individuals, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No Eligible Individual shall have any right to be granted an Award
pursuant to this Plan.

 

4.3  Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

 

4.4  Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

 

4.5  Foreign Participants.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Eligible Individuals, or in order
to comply with the requirements of any foreign securities exchange, the

 

8

--------------------------------------------------------------------------------


 

Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign securities exchange;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Section 3.1; and (e) take any action, before or
after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or approvals or
listing requirements of any such foreign securities exchange. Notwithstanding
the foregoing, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate the Code, the Exchange Act, the
Securities Act, any other securities law or governing statute, the rules of the
securities exchange or automated quotation system on which the Stock is listed,
quoted or traded or any other applicable law.

 

ARTICLE 5

STOCK OPTIONS

 

5.1  General.  The Administrator is authorized to grant Options to Eligible
Individuals on the following terms and conditions:

 

(a)  Exercise Price.  The exercise price per share of Stock subject to an Option
shall be determined by the Administrator and set forth in the Award Agreement;
provided that, subject to Section 5.2(b), the exercise price for any Option
shall not be less than 100% of the Fair Market Value of a share of Stock on the
date the Option is granted (or, as to Incentive Stock Options, on the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code).

 

(b)  Time of Exercise.  The Administrator shall determine the time or times at
which an Option may be exercised in whole or in part. The Administrator shall
also determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised.

 

(c)  Manner of Exercise.  The Administrator shall also determine the performance
or other conditions, if any, that must be satisfied before all or part of an
Option may be exercised. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

 

(i)                                     A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Option, or a portion thereof, is exercised. The notice shall be signed by the
Participant or other person then entitled to exercise the Option or such portion
of the Option;

 

(ii)                                  Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with all applicable provisions of the Securities Act and any other
federal, state or foreign securities laws or regulations, the rules of any
securities exchange or automated quotation system on which the shares of Stock
are listed, quoted or traded or any other applicable law. The Administrator may,
in its sole discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars;

 

9

--------------------------------------------------------------------------------


 

(iii)                               In the event that the Option shall be
exercised pursuant to Section 9.3 by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Option, as determined in the sole discretion of the Administrator;
and

 

(iv)                              Full payment of the exercise price and
applicable withholding taxes to the stock administrator of the Company for the
shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Sections 9.1 and 9.2.

 

(d)  Expiration for Non-Qualified Stock Options.  A Non-Qualified Stock Option
may not be exercised to any extent by anyone after the tenth anniversary of the
date it is granted, unless an earlier time is set in the Award Agreement.

 

5.2  Incentive Stock Options.  The terms of any Incentive Stock Options granted
pursuant to the Plan must comply with the conditions and limitations contained
in this Section 5.2.

 

(a)  Eligibility.  Incentive Stock Options may be granted only to employees (as
defined in accordance with Section 3401(c) of the Code) of the Company or a
Company Subsidiary which constitutes a “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code or a Parent which constitutes a
“parent corporation” of the Company within the meaning of Section 424(e) of the
Code.

 

(b)  Exercise Price.  The exercise price per share of Stock shall be set by the
Administrator; provided that subject to Section 5.2(e) the exercise price for
any Incentive Stock Option shall not be less than 100% of the Fair Market Value
on the date of grant.

 

(c)  Expiration.  Subject to Section 5.2(e), an Incentive Stock Option may not
be exercised to any extent by anyone after the tenth anniversary of the date it
is granted, unless an earlier time is set in the Award Agreement.

 

(d)  Individual Dollar Limitation.  The aggregate Fair Market Value (determined
as of the time the Option is granted) of all shares of Stock with respect to
which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

 

(e)  Ten Percent Owners.  An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company or “parent corporation”
of the Company (each within the meaning of Section 424 of the Code) only if such
Option is granted at an exercise price per share that is not less than 110% of
the Fair Market Value per share of the Stock on the date of grant and the Option
is exercisable for no more than five years from the date of grant.

 

(f)  Notice of Disposition.  The Participant shall give the Company prompt
notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.

 

(g)  Transferability; Right to Exercise.  An Incentive Stock Option shall not be
transferable by the Participant other than by will or by the laws of descent or
distribution, or pursuant to a DRO. During a Participant’s lifetime, unless such
Incentive Stock Option is transferred pursuant to a DRO, an Incentive Stock
Option may be exercised only by the Participant.

 

10

--------------------------------------------------------------------------------


 

(h)  Failure to Meet Requirements.  Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.

 

5.3  Substitute Awards.  Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
such Option shall expire on the same date as the grant assumed or substituted
for by the Company and the price per share of the shares subject to such Option
may be less than the Fair Market Value per share on the date of grant, provided,
however, that the excess of: (a) the aggregate Fair Market Value (as of the date
such Substitute Award is granted) of the shares subject to the Substitute Award,
over (b) the aggregate exercise price thereof does not exceed the excess of
(x) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.

 

5.4  Substitution of Stock Appreciation Rights.  The Administrator may provide
in the Award Agreement evidencing the grant of an Option that the Administrator,
in its sole discretion, shall have to right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option,
subject to the provisions of Section 7.2 hereof; provided that such Stock
Appreciation Right shall be exercisable with respect to the same number of
shares of Stock for which such substituted Option would have been exercisable
and such Stock Appreciation Right shall expire on the same date as such
substituted Option.

 

ARTICLE 6

RESTRICTED STOCK AWARDS

 

6.1  Grant of Restricted Stock.  The Administrator is authorized to make Awards
of Restricted Stock to any Eligible Individual selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator. The Administrator shall determine the mechanism for the transfer
of the Restricted Stock and payment therefor in the case of Awards to
Partnership Employees or Partnership Consultants, and any forfeiture or
repurchase of such Restricted Stock pursuant to Section 6.3.

 

6.2  Issuance and Restrictions.  Restricted Stock shall be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances, in such installments, or otherwise, as the Administrator
determines at the time of the grant of the Award or thereafter.

 

6.3  Repurchase or Forfeiture.  Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon
Termination of Service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited or subject
to repurchase by the Company (or its assignee) under such terms as the
Administrator shall determine; provided, however, that the Administrator may
(a) provide in any Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
a Participant’s Termination of Service under certain circumstances, and (b) in
other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.

 

6.4  Certificates for Restricted Stock.  Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
If certificates representing shares of Restricted Stock are registered in the
name of the Participant, certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock,
and the Company may, at its discretion, retain physical possession of the
certificate until such time as all

 

11

--------------------------------------------------------------------------------


 

applicable restrictions lapse or the Award Agreement may provide that the shares
shall be held in escrow by an escrow agent designated by the Company.

 

ARTICLE 7

STOCK APPRECIATION RIGHTS

 

7.1  Grant of Stock Appreciation Rights.  A Stock Appreciation Right may be
granted to any Eligible Individual selected by the Administrator. A Stock
Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall impose and shall be
evidenced by an Award Agreement (including, without limitation, in the case of
Awards to Partnership Employees or Partnership Consultants, the mechanism for
the transfer of rights under such Awards).

 

7.2  Stock Appreciation Rights.

 

(a)                                 A Stock Appreciation Right shall have a term
set by the Administrator, which shall not be more than ten years from the date
it is granted. A Stock Appreciation Right shall be exercisable in such
installments as the Administrator may determine. A Stock Appreciation Right
shall cover such number of shares of Stock as the Administrator may determine.
The exercise price per share of Stock subject to each Stock Appreciation Right
shall be set by the Administrator, but shall be not less than 100% of the Fair
Market Value on the date of grant; provided, however, that the Administrator in
its sole and absolute discretion may provide that the Stock Appreciation Right
may be exercised subsequent to a Termination of Service or following a Change in
Control of the Company, or because of the Participant’s retirement, death or
Disability, or otherwise.

 

(b)                                 A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying (i) the amount (if
any) by which the Fair Market Value of a share of Stock on the date of exercise
of the Stock Appreciation Right exceeds the exercise price per share of the
Stock Appreciation Right, by (ii) the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised, subject to any
limitations the Administrator may impose.

 

7.3  Payment and Limitations on Exercise.

 

(a)                                 Payment of the amounts determined under
Section 7.2(b) above shall be in cash, in Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised) or a combination of
both, as determined by the Administrator.

 

(b)                                 To the extent any payment under
Section 7.2(b) is effected in Stock it shall be made subject to satisfaction of
all provisions of Article 5 above pertaining to Options.

 

ARTICLE 8

OTHER TYPES OF AWARDS

 

8.1  Dividend Equivalents.

 

(a)                                 Any Eligible Individual selected by the
Administrator may be granted Dividend Equivalents based on the dividends on the
shares of Stock that are subject to any Award, to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Stock by such formula and at such time and subject to such
limitations as may be determined by the Administrator. The Administrator shall
specify the mechanism for the transfer of Stock pursuant to a Dividend
Equivalent Award in the case of Awards to Partnership Employees or Partnership
Consultants.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Dividend Equivalents with respect to an
Award with performance-based vesting that are based on dividends paid prior to
the vesting of such Award shall only be paid out to the Participant to the
extent that the performance- based vesting conditions are subsequently satisfied
and the Award vests.

 

(c)                                  Notwithstanding the foregoing, no Dividend
Equivalents shall be payable with respect to Options or Stock Appreciation
Rights.

 

8.2  Stock Payments.  Any Eligible Individual selected by the Administrator may
receive Stock Payments in the manner determined from time to time by the
Administrator. The number of shares of Stock or the number of options or other
rights to purchase shares of Stock subject to a Stock Payment shall be
determined by the Administrator and may be based upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria or other specific performance goals determined
appropriate by the Administrator. The Administrator shall specify the mechanism
for the transfer of the Stock pursuant to a Stock Payment Award and payment
therefor, if applicable, in the case of Awards to Partnership Employees or
Partnership Consultants.

 

8.3  Restricted Stock Units.  The Administrator is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Administrator shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the Eligible Individual to whom the Award is granted. On the
maturity date, the Company shall, subject to Section 9.4(b), transfer to the
Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit that is vested and scheduled to be distributed on such
date and not previously forfeited. The Administrator shall specify the purchase
price, if any, to be paid by the Participant to the Company for such shares of
Stock.

 

8.4  Other Incentive Awards.  Any Eligible Individual selected by the
Administrator may be granted one or more Awards that provide Participants with
cash or shares of Stock or the right to purchase shares of Stock or that have a
value derived from the value of, or an exercise or conversion privilege at a
price related to, or that are otherwise payable in shares of Stock and which may
be linked to the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the Performance Criteria or other
specific performance goals determined appropriate by the Administrator, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. In making such determinations, the Administrator shall
consider (among such other factors as it deems relevant in light of the specific
type of Award) the contributions, responsibilities and other compensation of the
particular Participant. The Administrator shall specify the mechanism for the
transfer of the cash, Stock or other equity interests pursuant to Other
Incentive Awards and payment therefor, if applicable, in the case of Awards to
Partnership Employees or Partnership Consultants.

 

8.5  Section 162(m) Provisions.  Notwithstanding any other provision of the Plan
to the contrary, if the Administrator determines, at the time Awards are granted
to a Participant who is, or is likely to be as of the end of the tax year in
which the Company, the Partnership or a Subsidiary would claim a tax deduction
in connection with such Award, a Covered Employee, then the Administrator may
provide that the Award is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, in which case this Section 8.5
shall be applicable to such Award.

 

(a)                                 If an Award is subject to this Section 8.5,
then the lapsing of restrictions thereon and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more Performance Goals, which shall be based on the
attainment of specified levels of one or any combination of Performance
Criteria. Such Performance Goals shall

 

13

--------------------------------------------------------------------------------


 

be set in writing by the Administrator within the time period prescribed by, and
shall otherwise comply with the requirements of, Section 162(m) of the Code, or
any successor provision thereto, and the regulations thereunder.

 

(b)                                 The Administrator may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax laws, accounting principles, or other laws or provisions affecting
reported results, (iv) any reorganization and restructuring programs,
(v) extraordinary or nonrecurring items as described in Accounting Standards
Codification 225-20 and/or in Management’s Discussion and Analysis of Financial
Condition and Results of Operations appearing in the Company’s annual report to
stockholders for the applicable year, (vi) acquisitions or divestitures,
(vii) foreign exchange gains and losses, and (viii) gains and losses on asset
sales. To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be based on objectively determinable formulas established
in a matter that satisfies the requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.

 

(c)                                  Following the completion of each
Performance Period, and prior to payment of any Award subject to this
Section 8.5, the Administrator shall certify in writing whether and the extent
to which the applicable Performance Goals have been achieved for such
Performance Period. Notwithstanding any provision of the Plan other than
Article 10, with respect to any Award that is subject to this Section 8.5, the
Administrator may adjust downwards, but not upwards, the amount payable pursuant
to such Award, and the Administrator may not waive the achievement of the
applicable Performance Goals except in the case of the death or disability of
the Covered Employee.

 

(d)                                 Subject to adjustment from time to time as
provided in Article 10, no Covered Employee may be granted Awards subject to
this Section 8.5 in any calendar year period with respect to more than 500,000
Shares, except that the Company may make additional one-time grants of such
Awards for up to 250,000 Shares to newly hired or newly promoted individuals,
and the maximum dollar value payable with respect to Awards payable in cash
subject to this Section 8.5 granted to any Covered Employee in any one calendar
year is $5,000,000; provided, however, that in the event a Performance Period
for an Award is longer than one year, the limits set forth in this
Section 8.5(d) shall be multiplied by a factor equal to the number of whole and
partial years in the Performance Period.

 

(e)                                  The Administrator shall have the power to
impose such other restrictions on Awards subject to this Section 8.5 as it may
deem necessary or appropriate to ensure that such Awards satisfy all
requirements for qualification as “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code, or any successor provision thereto.

 

8.6  Term.  Except as otherwise provided herein, the term of any Award of
Dividend Equivalents, Stock Payments, Restricted Stock Units or Other Incentive
Award shall be set by the Administrator in its discretion.

 

8.7  Exercise or Purchase Price.  The Administrator may establish the exercise
or purchase price, if any, of any Award of any Stock Payments, Restricted Stock
Units or Other Incentive Awards; provided, however, that such price shall not be
less than the par value of a share of Stock on the date of grant, unless
otherwise permitted by applicable state law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

 

9.1  Payment.  The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash or check, (b) shares of Stock
(including, in the case of payment of the exercise price of an Award, shares of
Stock issuable pursuant to the exercise of the Award) or shares of Stock held
for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences, in each case, having a Fair Market Value
on the date of delivery equal to the aggregate payments required, (c) delivery
of a written or electronic notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
form of legal consideration acceptable to the Administrator. The Administrator
shall also determine the methods by which shares of Stock shall be delivered or
deemed to be delivered to Participants. Notwithstanding any other provision of
the Plan to the contrary, no Participant who is a Director or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to make payment with respect to any Awards granted under the
Plan, or continue any extension of credit with respect to such payment with a
loan from the Company or a loan arranged by the Company in violation of
Section 13(k) of the Exchange Act.

 

9.2  Tax Withholding.  The Company, the Partnership or any Subsidiary shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Company, the Partnership or such Subsidiary an amount sufficient to
satisfy federal, state, local and foreign taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event concerning a Participant arising as a result of this Plan. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement elect to have the Company, the Partnership or any Subsidiary, as
applicable, withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld (or allow the Participant to make such an election).
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Participant of such Award
within six months (or such other period as may be determined by the
Administrator) after such shares of Stock were acquired by the Participant) in
order to satisfy the Participant’s federal, state, local and foreign income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares of Stock which
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income. The Administrator shall
determine the fair market value of the Stock, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of shares of Stock to pay the exercise price or any tax withholding
obligation.

 

9.3  Transferability of Awards.

 

(a)                                 Except as otherwise provided in
Section 9.3(b):

 

(i)                                     No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the shares
underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Participant or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence; and

 

(iii)                               During the lifetime of the Participant, only
the Participant may exercise an Award (or any portion thereof) granted to him
under the Plan, unless it has been disposed of pursuant to a DRO; after the
death of the Participant, any exercisable portion of an Award may, prior to the
time when such portion becomes unexercisable under the Plan or the applicable
Award Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

 

(b)                                 Notwithstanding Section 9.3(a), the
Administrator, in its sole discretion, may determine to permit a Participant to
transfer an Award other than an Incentive Stock Option to any one or more
Permitted Transferees, subject to the following terms and conditions: (i) an
Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution; (ii) an Award transferred to a Permitted Transferee
shall continue to be subject to all the terms and conditions of the Award as
applicable to the original Participant (other than the ability to further
transfer the Award); and (iii) the Participant and the Permitted Transferee
shall execute any and all documents requested by the Administrator, including,
without limitation documents to (A) confirm the status of the transferee as a
Permitted Transferee, (B) satisfy any requirements for an exemption for the
transfer under applicable federal, state and foreign securities laws and
(C) evidence the transfer.

 

9.4  Stock Certificates; Book Entry Procedures.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state, or foreign jurisdiction, securities or other
laws, rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements. The Administrator shall have the right to require any Participant
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

 

(b)                                 Notwithstanding any other provision of the
Plan, unless otherwise determined by the Administrator or required by any
applicable law, rule or regulation, the Company shall not deliver to any
Participant certificates evidencing shares of Stock issued in connection with
any Award and instead such shares of Stock shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).

 

16

--------------------------------------------------------------------------------


 

9.5  Paperless Administration.  In the event that the Company establishes for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

 

9.6  Beneficiaries.  Notwithstanding Section 9.3(a), a Participant may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and the Award
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Administrator. If the Participant is married and resides
in a community property state, a designation of a person other than the
Participant’s spouse as his or her beneficiary with respect to more than 50% of
the Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse. If no beneficiary has
been designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator prior to the Participant’s death.

 

9.7  Transfer of Shares to a Partnership Employee or Partnership Consultant.  As
soon as practicable after the Company issues shares of Stock with respect to
which an Award (which was issued to and is held by a Partnership Employee or
Partnership Consultant in such capacity), then, with respect to each such Award:

 

(a)                                 The Company shall sell to the Partnership
the number of shares equal to the number of shares deliverable with respect to
such Award. The price to be paid by the Partnership to the Company for such
shares shall be an amount equal to the product of (x) the number of shares
multiplied by (y) the Fair Market Value of a share of Stock at the time of
exercise or delivery less the amount paid by the Participant for such shares, if
anything, pursuant to Section 9.1; and

 

(b)                                 The Company shall contribute to the
Partnership an amount of cash equal to the sum of the amount paid by the
Participant, if any, for such shares of Stock, and the amount paid by the
Partnership under Section 9.7(a) and the Partnership shall issue an additional
interest in the Partnership on the terms set forth in the Partnership Agreement.

 

9.8  Allocation of Payment.  Notwithstanding the foregoing, to the extent that a
Participant provides services to more than one of the Company, the Partnership,
or any Subsidiary, the Company may, in its discretion, allocate the payment or
issuance of shares of Stock with respect to any Awards exercised by or otherwise
delivered to such Participant or (and the services performed by the Participant)
among such entities for purposes of the provisions of Section 9.7 in order to
ensure that the relationship between the Company and the Partnership or such
Subsidiary remains at arms-length.

 

9.9  Forfeiture Provisions.  Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Participant to agree by separate written or electronic instrument,
that: (a)(i) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any shares of Stock underlying the
Award, must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(b)(i) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, or (ii) the
Participant at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical,

 

17

--------------------------------------------------------------------------------


 

contrary or harmful to the interests of the Company, as further defined by the
Administrator or (iii) the Participant incurs a Termination of Service for
Misconduct.

 

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

 

10.1  Adjustments.

 

(a)                                 In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation, distribution of
Company assets to stockholders (other than normal cash dividends), or any other
corporate event affecting the Stock or the share price of the Stock other than
an Equity Restructuring, the Administrator shall make proportionate adjustments
to reflect such changes with respect to (i) the aggregate number and type of
shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1); (ii) the number and kind of
shares of Stock (or other securities or property) subject to outstanding Awards;
(iii) the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan. The determination by the Administrator as to the terms of
any of the foregoing adjustments shall be conclusive and binding.

 

(b)                                 In the event of any transaction or event
described in Section 10.1(a) or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate (including without limitation any
Change in Control), or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion and on such terms and
conditions as it deems appropriate, either by amendment of the terms of any
outstanding Awards or by action taken prior to the occurrence of such
transaction or event, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that action is
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash and/or other property, if any,
equal to the amount that would have been received upon the exercise of such
Award or realization of the Participant’s rights (and, for the avoidance of
doubt, if as of the date of the occurrence of the transaction or event described
in this Section 10.1(b) the Administrator determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment) or (B) the replacement of such Award with other rights or
property selected by the Administrator in its sole discretion;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of shares of Stock (or other securities or property) subject to outstanding
Awards, and in the number and kind of outstanding Restricted Stock or Restricted
Stock Unit Awards and/or in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding options, rights and
awards and options, rights and awards which may be granted in the future;

 

18

--------------------------------------------------------------------------------


 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

(c)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in
Sections 10.1(a) and 10.1(b):

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, will be proportionately adjusted. The adjustments provided under
this Section 10.1(c)(i) shall be nondiscretionary and shall be final and binding
on the affected Participant and the Company.

 

(ii)                                  The Administrator shall make such
proportionate adjustments, if any, as the Administrator in its discretion may
deem appropriate to reflect such Equity Restructuring with respect to the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Section 3.1).

 

10.2  Acceleration Upon a Change in Control.  Notwithstanding Section 10.1, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company, a Parent, a Subsidiary, or
other Company affiliate and a Participant, if a Change in Control occurs (a) and
a Participant’s Awards (other than Performance-Based Awards) are not continued,
converted, assumed, or replaced by (i) the Company or a Parent or Subsidiary of
the Company, or (ii) a Successor Entity, then immediately prior to the Change in
Control such Awards shall become fully exercisable and/or payable, as
applicable, and all forfeiture, repurchase and other restrictions on such Awards
shall lapse and (b) all Performance-Based Awards earned and outstanding as of
the date the Change in Control is determined to have occurred and for which the
payout level has been determined shall be payable in full or in part, as
applicable, in accordance with the payout schedule applicable to such Awards and
any remaining outstanding Performance-Based Awards for which the payout level
has not been determined shall be prorated at the target payout level up to and
including the date of such Change in Control and shall be payable in accordance
with the payout schedule applicable to such Awards (any existing deferrals or
other restrictions not waived by the Administrator in its sole discretion shall
remain in effect). Upon, or in anticipation of, a Change in Control, the
Administrator may cause any and all Awards outstanding hereunder to terminate at
a specific time in the future, including but not limited to the date of such
Change in Control, and shall give each Participant the right to exercise such
Awards during a period of time as the Administrator, in its sole and absolute
discretion, shall determine.

 

10.3  No Other Rights.  Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

 

10.4  Restrictions on Exercise.  In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock including any Equity Restructuring, for reasons of
administrative convenience,

 

19

--------------------------------------------------------------------------------


 

the Company in its sole discretion may refuse to permit the exercise of any
Award during a period of 30 days prior to the consummation of any such
transaction.

 

ARTICLE 11

ADMINISTRATION

 

11.1  Administrator.  Unless and until the Board delegates administration of the
Plan to a Committee as set forth below, the Plan shall be administered by the
full Board. The term “Administrator” as used in this Plan shall apply to any
person or persons who at the time have the authority to administer the Plan. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. Notwithstanding the foregoing, however,
from and after the Public Trading Date, a Committee of the Board shall
administer the Plan and such committee shall consist solely of two or more
members of the Board each of whom is a Non-Employee Director and an Outside
Director; provided that any action taken by the Committee shall be valid and
effective, whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Section 11.1 or otherwise provided in any charter of the
Committee. Notwithstanding the foregoing: (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to all Awards granted to Independent Directors and for
purposes of such Awards the term “Administrator” as used in this Plan shall be
deemed to refer to the Board and (b) the Board or the Committee may delegate its
authority hereunder to the extent permitted by Section 11.5. In addition, in its
sole discretion, the Board may at any time and from time to time exercise any
and all rights and duties of the Committee under the Plan except with respect to
matters which, following the Public Trading Date, are required to be determined
in the sole discretion of the Committee under Rule 16b-3 of the Exchange Act, or
any regulations or rules issued thereunder. Except as may otherwise be provided
in any charter of the Committee, appointment of Committee members shall be
effective upon acceptance of appointment; Committee members may resign at any
time by delivering written notice to the Board; and vacancies in the Committee
may only be filled by the Board.

 

11.2  Action by the Administrator.  Unless otherwise established by the Board or
in any charter of the Company or the Committee, a majority of the Administrator
shall constitute a quorum and the acts of a majority of the members present at
any meeting at which a quorum is present, and acts approved in writing by a
majority of the Administrator in lieu of a meeting, shall be deemed the acts of
the Administrator. Each member of the Administrator is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or of any Parent or Subsidiary,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company or any
Parent or Subsidiary to assist in the administration of the Plan.

 

11.3  Authority of Administrator.  Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:

 

(a)                                 Designate Participants to receive Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Participant;

 

(c)                                  Determine the number of Awards to be
granted and the number of shares of Stock to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, but not limited to, the exercise
price, grant price, or purchase price, any reload

 

20

--------------------------------------------------------------------------------


 

provision, any restrictions or limitations on the Award, any schedule for lapse
of forfeiture restrictions or restrictions on the exercisability of an Award,
and accelerations or waivers thereof, any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in, cash, Stock, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;

 

(f)                                   Prescribe the form of each Award
Agreement, which need not be identical for each Participant;

 

(g)                                  Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                                     Interpret the terms of, and any matter
arising pursuant to, the Plan or any Award Agreement; and

 

(j)                                    Make all other decisions and
determinations that may be required pursuant to the Plan or as the Administrator
deems necessary or advisable to administer the Plan.

 

11.4  Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement, and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

 

11.5  Delegation of Authority.  To the extent permitted by applicable law, the
Board or the Committee may from time to time delegate to a committee of one or
more members of the Board or one or more officers of the Company the authority
to grant or amend Awards to Participants other than (a) Employees who are
subject to Section 16 of the Exchange Act, (b) Covered Employees with respect to
Awards subject to Section 8.5, or (c) officers of the Company (or Directors) to
whom authority to grant or amend Awards has been delegated hereunder. Any
delegation hereunder shall be subject to the restrictions and limits that the
Board or the Committee specifies at the time of such delegation, and the Board
or the Committee may at any time rescind the authority so delegated or appoint a
new delegatee. At all times, the delegatee appointed under this Section 11.5
shall serve in such capacity at the pleasure of the Board or the Committee.

 

ARTICLE 12

EFFECTIVE AND EXPIRATION DATE

 

12.1  Effective Date.  The Plan is effective as of the day prior to the Public
Trading Date (the “Effective Date”).

 

12.2  Expiration Date.  The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of the date of the Board’s
initial adoption of the Plan (the “Expiration Date”). Any Awards that are
outstanding on the Expiration Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.

 

12.3  Approval of Plan by Stockholders.  The Plan will be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval; provided that such Awards shall not be
exercisable nor shall such Awards vest prior to the time when the Plan is
approved by the stockholders; and, provided, further, that if such approval has
not been obtained at the end of said twelve-month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 13

AMENDMENT, MODIFICATION, AND TERMINATION

 

13.1  Amendment, Modification, And Termination.  With the approval of the Board,
at any time and from time to time, the Board may terminate, amend or modify the
Plan; provided, however, that (a) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required, and (b) stockholder approval shall be required for
any amendment to the Plan that increases the number of shares of Stock available
under the Plan.

 

13.2  Awards Previously Granted.  No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.

 

13.3  Prohibition on Repricing.  Notwithstanding Section 13.1, and subject to
Section 10.1 hereof, the Administrator shall not, without the approval of the
stockholders of the Company, (a) authorize the amendment of any outstanding
Option or Stock Appreciation Right to reduce its price per share, (b) cancel any
Option or Stock Appreciation Right in exchange for cash or another Award when
the Option or Stock Appreciation Right price per share exceeds the Fair Market
Value of the underlying shares of Stock, or (c) take any other action that is
treated as a repricing under Applicable Accounting Standards. Subject to
Section 10.1 hereof, the Administrator shall have the authority, without the
approval of the stockholders of the Company, to amend any outstanding award to
increase the price per share or to cancel and replace an Award with the grant of
an Award having a price per share that is greater than or equal to the price per
share of the original Award. This provision shall

 

ARTICLE 14

GENERAL PROVISIONS

 

14.1  No Rights to Awards.  No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other persons uniformly.

 

14.2  No Stockholders Rights.  Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.

 

14.3  No Right to Employment or Services.  Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company, the
Partnership or any Subsidiary to terminate any Participant’s employment or
services at any time, nor confer upon any Participant any right to continue in
the employ or service of the Company, the Partnership or any Subsidiary.

 

14.4  Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company, the Partnership or any Subsidiary.

 

14.5  Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Administrator or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other

 

22

--------------------------------------------------------------------------------


 

rights of indemnification to which such persons may be entitled pursuant to the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

 

14.6  Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company, the Partnership or any Subsidiary except to the extent
otherwise expressly provided in writing in such other plan or an agreement
thereunder.

 

14.7  Expenses.  The expenses of administering the Plan shall be borne by the
Company, the Partnership and their Subsidiaries.

 

14.8  Titles and Headings.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

14.9  Fractional Shares.  No fractional shares of Stock shall be issued and the
Administrator shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares of Stock or whether such fractional shares of Stock
shall be eliminated by rounding up or down as appropriate.

 

14.10  Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

14.11  Government and Other Regulations.  The obligation of the Company or the
Partnership to make payment of awards in Stock or otherwise shall be subject to
all applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required.

 

Neither the Company nor the Partnership shall be under an obligation to register
pursuant to the Securities Act any of the shares of Stock or Partnership units
paid pursuant to the Plan. If the shares of Stock or Partnership units paid
pursuant to the Plan may in certain circumstances be exempt from registration
pursuant to the Securities Act, the Company or the Partnership, as appropriate,
may restrict the transfer of such shares of Stock or units in such manner as it
deems advisable to ensure the availability of any such exemption.

 

14.12  Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that following the adoption
of the Plan the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance. Notwithstanding any provision in the Plan to the contrary,
the time of payment with

 

23

--------------------------------------------------------------------------------


 

respect to any Award that is subject to Section 409A of the Code shall not be
accelerated, except as permitted under Treasury Regulation
Section 1.409A-3(j)(4).

 

14.13  Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof.

 

14.14  Restrictions on Awards.  This Plan shall be interpreted and construed in
a manner consistent with the Company’s status as a REIT. No Award shall be
granted or awarded, and with respect to an Award already granted under the Plan,
such Award shall not become vested or exercisable:

 

(a)                                 to the extent such Award or exercise could
cause the Participant to be in violation of the Ownership Limit (as defined in
the Company’s Articles of Incorporation, as amended from time to time); or

 

(b)                                 if, in the discretion of the Administrator,
such Award or exercise could impair the Company’s status as a REIT.

 

14.15  Conflicts with Company’s Articles of Incorporation.  Notwithstanding any
other provision of the Plan, no Participant shall acquire or have any right to
acquire any Stock, and shall not have any other rights under the Plan, which are
prohibited under the Company’s Articles of Incorporation, as amended from time
to time.

 

14.16  Grant of Awards to Certain Employees or Consultants.  The Company and the
Partnership or any Subsidiary may provide through the establishment of a formal
written policy or otherwise for the method by which shares of Stock and/or
payment therefor may be exchanged or contributed between the Company and such
other party, or may be returned to the Company upon any forfeiture or repurchase
of Stock by the Participant, for the purpose of ensuring that the relationship
between the Company and the Partnership or such Subsidiary remains at arm’s
length.

 

14.17  Section 83(b) Election.  No Participant may make an election under
Section 83(b) of the Code with respect to any Award under the Plan without the
consent of the Company, which the Company may grant or withhold in its sole
discretion. If, with the consent of the Company, a Participant makes an election
under Section 83(b) of the Code to be taxed with respect to the Restricted Stock
as of the date of transfer of the Restricted Stock rather than as of the date or
dates upon which the Participant would otherwise be taxable under
Section 83(a) of the Code, the Participant shall be required to deliver a copy
of such election to the Company promptly after filing such election with the
Internal Revenue Service.

 

14.18  Clawback.  To the extent required by applicable law or any applicable
securities exchange listing standards, Awards and amounts paid or payable
pursuant to or with respect to Awards shall be subject to clawback as determined
by the Administrator, which clawback may include forfeiture, repurchase and/or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards.

 

24

--------------------------------------------------------------------------------